649 N.W.2d 165 (2002)
James WALDOCH, Respondent,
v.
Donnie HISCHER, Uninsured, Employer,
Kevin Koecher, Individual d//b/a All Seasons Builders and d/b/a Koecher Enterprises, Uninsured, Employer,
Rags to Riches, d/b/a Grayhawk Builders and Auto Owners Group, Relators,
Twin Cities Anesthesia Associates, P.A., Regions Hospital, Intervenors, and
Special Compensation Fund.
No. C2-02-686.
Supreme Court of Minnesota.
August 8, 2002.
Kent Charpentier, Koll, Morrison, Charpentier & Hagstrom, St. Paul, MN, for relator.
*166 Thomas L. Cummings, Jardine, Logan & O'Brien, P.L.L.P., Lake Elmo, MN, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 1, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
ALAN C. PAGE
Associate Justice